Citation Nr: 0905558	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from January 
1952 to December 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Fargo, North Dakota. 


FINDINGS OF FACT

1. The competent evidence of record demonstrates that 
bilateral hearing loss is related to service.

2. The competent evidence of record demonstrates that 
bilateral tinnitus is related to service.

3. The competent evidence of record fails to demonstrate that 
PTSD is related to service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

2. Bilateral Tinnitus was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).

3. PTSD was not incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An April 2005 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in April 2005 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the April 2005 letter advised the 
veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the April 2005 letter was sent to the 
veteran prior to the August 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
veteran.  Although the letter was sent after the initial 
adjudication of the veteran's claims, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  With respect to the 
veteran's claim for PTSD, the Board has concluded that a 
preponderance of the evidence is against the veteran's claim.  
Any questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board 
decision.  With respect to the veteran's claims for bilateral 
hearing loss and bilateral tinnitus, which the Board has 
granted, a remand to provide this notice would cause 
unnecessary delay without any significant benefit flowing to 
the claimant.  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records and personnel records 
are associated with the claims folder, as are relevant VA 
treatment records.  Private treatment records from Hearing 
Solutions, Inc. are also of record.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claims.  Finally, the 
veteran was afforded multiple VA examinations with respect to 
all of the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).   Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  To establish service connection in this manner, 
the evidence must show that the veteran suffers from a 
current disability as a result of an in-service event(s).

A. Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

In this case, the veteran has established through medical 
examination that he meets the auditory thresholds.  In a VA-
administered exam in October 2005, the veteran scored 40 
decibels or greater at 500, 1,000, 2,000, 3,000 and 4,000 
Hertz in each of his ears.  This evidence is sufficient to 
establish that the veteran suffers from hearing loss.

In addition to hearing loss, the veteran claims disability 
resulting from tinnitus, or ringing in the ears.  Since 
tinnitus is difficult to diagnose through medical 
examination, the veteran is presumed competent to present 
evidence of a diagnosis. See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  Thereafter, the Board is only free 
to weigh the credibility of the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In this case, 
the veteran has consistently stated throughout his appeal 
that he has had tinnitus since his active duty service.  The 
Board accepts this as competent evidence of a diagnosis of 
tinnitus.

Since the veteran has presented competent evidence of hearing 
loss and tinnitus, the Board must also determine whether the 
record provides for an in-service event(s) to which the 
conditions may be attributed.  38 C.F.R. § 3.303(d).   

The record shows that the veteran served on active duty in 
the United States Navy from January 1952 to December 1952 
during the conflict in Korea.  He served as an electrician's 
aid and radioman aboard the USS Lewis, where he asserts 
exposure to loud noise from the ship's artillery.  Evidence 
of record shows the ship took fire on at least one occasion 
and sustained eight casualties.  As a result of the damage, 
the ship was sent to San Diego, California for repairs.  The 
Board accepts this evidence as proof that the veteran 
experienced events of acoustic trauma, and also that the 
veteran participated in combat.    

Since the veteran is a combat veteran, and since noise 
exposure reported by him is consistent with his service 
circumstances, the Board acknowledges the occurrence of in-
service noise exposure as stated by the veteran.  See 38 
U.S.C.A. § 1154(b) (West 2002).  

Once a current disability and in-service events of acoustic 
trauma have been established, the Board must determine 
whether a nexus exists between the two in order to grant 
service connection.  To address this element, the veteran has 
submitted a private medical opinion from March 2005 which 
does offer some indication the veteran's hearing loss and 
tinnitus are related to his active duty service.  In that 
report, the examiner stated that the veteran's described 
noise exposure could have certainly contributed [to,] if not 
caused the veteran's hearing loss and tinnitus.  This 
language tends to indicate more than a possibility, rather, a 
probability that the veteran's hearing loss and tinnitus were 
caused by his active duty service.  

The Board notes that the veteran received a VA examination in 
July 2005 related to his claim.  In her report, July 2005 
examiner stated that she could not resolve the issue of the 
cause of the veteran's hearing loss and tinnitus without 
resorting to speculation.  While this evidence does not 
positively attribute the veteran's hearing loss and tinnitus 
to his active duty service, it does not preclude the 
possibility by attributing the veteran's hearing loss and 
tinnitus to another factor.  

Thus, in weighing the competent evidence of record, the Board 
finds that the evidence is at least in equipoise.  In such a 
case, the veteran is afforded the benefit of the doubt and 
service connection for hearing loss and tinnitus must be 
granted.  38 U.S.C.A. § 5107(b) (West 2002); see Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

B. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2008).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2008) (pertaining to 
combat veterans).

The veteran received a VA examination in July 2005 related to 
his claim.  There, the VA psychiatrist stated that the 
veteran did not currently suffer from PTSD according to the 
DSM-IV criteria required by VA.  38 C.F.R. § 4.125 (2008).  
She observed that he had mild symptoms in some applicable 
categories and no symptoms in other categories.  She also 
noted that other life events may affected his choices in 
certain areas of his life.

In response, the veteran has consistently stated that he 
currently suffers from PTSD as a result of his active duty 
service.  The veteran's spouse has also submitted a statement 
explaining some of the symptoms she has witnessed such as 
restless sleep and an aversion to war films.  However, while 
the veteran and his spouse are competent to describe the 
symptoms the veteran experiences, they are not competent to 
provide a diagnosis of PTSD or relate the veteran's symptoms 
to his active duty service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (stating that laypersons are not 
competent to offer medical opinions).  There is no competent 
evidence that the veteran currently has PTSD.

Therefore, given the competent evidence of record, the Board 
finds that a preponderance of the evidence is against a 
finding that the veteran currently suffers from PTSD.  As 
such, the "benefit-of-the-doubt" rule does not apply and 
service connection for PTSD must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


ORDER

1. Entitlement to service connection for bilateral hearing 
loss is granted.

2. Entitlement to service connection for bilateral tinnitus 
is granted.



3. Entitlement to service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


